                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                    PORTLAND DIVISION




CURTIS LAMONT BROWN,
                                                                          No. 3:17-cv-01434-MO
               Plaintiff,
                                                                         OPINION AND ORDER
       V.



J. POND, D. MILLER, and THE UNITED
STATES OF AMERICA,

               Defendants.




MOSMAN,J.,

       This case comes before me on Defendants' Motion to Dismiss [32]. For the following

reasons, I GRANT the Motion to Dismiss. Plaintiff's claims against Defendants Pond and Miller

are dismissed with prejudice, and Plaintiff's claims against the United States are dismissed

without prejudice.

                                        BACKGROUND

       Plaintiff Cmiis Lamont Brown is cunently incarcerated in the custody of the United

States and located at the Federal Correctional Institution, Sheridan ("FCI Sheridan"). Brown has



1 OPINION AND ORDER
filed a Bivens action against Defendants Darrell Miller, a co1Tections officer at FCI Sheridan,

Jennifer Pond, a certified nursing assistant at FCI Sheridan, in their individual capacities. Brown

has also filed claims against the United States as the employer of Pond and Miller. Brown

alleges that over several years Pond misdiagnosed his eye disease, resulting in pain and the

eventual loss of his eye.

       Brown also alleges that as Miller was transporting Brown from a hospital visit back to

FCI Sheridan, Miller walked Brown across wet grass when Brown was wearing ankle shackles,

handcuffs, a black-box restraint device on his hands, and slide sandals. As Brown entered the

transport van, he nearly slipped on the steps up. Entering behind Brown, Miller fell and landed

on Brown's shackled wrists. Brown info1med Miller that his wrists hmi, but Miller did not

remove the shackles or black-box during the ride back to FCI Sheridan. Upon returning to FCI

Sheridan, Miller took Brown to receive medical attention for his wrist. Brown alleges that

Miller's fall onto his wrists damaged caiiilage and ligaments, required surgery, and causes him

pain and continued discomfmi.

       Brown filed informal and fmmal grievances regarding his eye and Miller's fall onto

Brown's wrists. Brown exhausted his administrative remedies for both injuries, then filed this

suit, which Defendants have moved to dismiss.


                                      LEGAL STANDARD

       A motion to dismiss will be granted when, viewing the facts in the light most favorable to

the plaintiff, the complaint fails to state a claim upon which relief may be granted. Bell Atl.

C01p. v. Twombly, 550 U.S. 544, 555-56 (2007). A comi ruling on a Rule 12(b)(6) motion

accepts as true all well-pleaded allegations, but the "[£]actual allegations must be enough to raise

a right to relief above the speculative level." Id., 550 U.S. at 555. "A claim has facial plausibility


2 - OPINION AND ORDER
when the plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged." Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009).

          Review of a 12(b)(6) motion is limited to the contents of the complaint. Enesco C01p. v.

Price/Costco, Inc., 146 F.3d 1083, 1085 (9th Cir. 1998). Courts may also "consider 'documents

whose contents are alleged in a complaint and whose authenticity no party questions, but which

are not physically attached to the [plaintiffs] pleading."' Northstar Fin. Advisors Inc. v. Schwab

Invs., 779 F.3d 1036, 1043 (9th Cir. 2015).

          "Bivens established that compensable injury [by federal officials] to a constitutionally

protected interest could be vindicated by a suit for damages invoking the general federal-

questionjurisdiction of the federal courts[.]" Butz v. Economou, 438 U.S. 478, 486 (1978). To

bring a Bivens claim, a plaintiff must allege that the defendants are (1) federal agents, (2) who

violated plaintiffs constitutional rights, (3) while acting under the color of federal

law. See Bivens v. Six Unknown Named Agents ofFederal Bureau ofNarcotics, 403 U.S. 388

(1999).


                                            DISCUSSION

          Brown brings six claims. The first claim is against Pond for deliberate indifference to

Brown's medical needs in violation of the Eighth Amendment. Brown's second and third claims

are against Miller for use of excessive force and deliberate indifference. Brown brings

negligence and vicarious liability claims against the United States for Miller's decision to walk

Brown across wet grass and for Miller falling on Brown's wrist. Brown also bring claims

against the United States for negligent training and direct liability for not training Miller to walk




3 - OPINION AND ORDER
along designated paths when transporting inmates, and a claim for medical negligence for Pond's

misdiagnosis of Brown's eye disease.

       I.      Claim 1 - Pond's Deliberate Indifference

       42 U.S.C. § 233(a) "grants absolute immunity to Public Health Service (PHS) officers

and employees for actions arising out of the performance of medical or related functions within

the scope of their employment by baITing all actions against them for such conduct." Hui v.

Castaneda, 559 U.S. 799, 806 (2010). "By its terms,§ 233(a) limits recovery for such conduct

to suits against the United States." Id. The immunity provided by§ 233(a) precludes Bivens

actions against individual PHS officers or employees for hmms arising out of constitutional

violations committed while acting within the scope of their office or employment. See id at 812-

13.

       Defendants argue that the language of§ 233(a) of the Public Health Service Act

precludes any liability in a Bivens action for PHS officers sued for "actions arising out of the

perfmmance of medical or related functions within their scope of employment." Mot. to Dismiss

[32] at 10. Hui v. Castaneda, 599 U.S. 799, 805-06 (2010). Because Pond was a PHS officer

acting within the scope of her employment when she treated and diagnosed Brown, she has

absolute immunity from this Bivens action.

       Brown alleges that Pond acted outside the scope of her employment, and therefore should

not be eligible for immunity. But this argument fails because if Pond was not a federal agent

acting within the scope of her employment, she is no longer subject to a Bivens claim. For these

reasons, I grant Defendants' Motion to Dismiss on Brown's first claim against Pond.




4 - OPINION AND ORDER
        II.      Claims 2 and 3 Against Miller

        Brown alleges two Eighth Amendment claims against Defendant Miller, both arising

from Miller transporting Brown. In Claim 2, Brown alleges that Miller used excessive force in

double locking his handcuffs. In Claim 3, Brown advances two theories: deliberate indifference

in not removing or adjusting Brown's handcuffs during transport, and deliberate indifference in

walking Brown across wet grass.

              A. Claim 2-Miller's Excessive Force in Double Locking Handcuffs

        Brown's second claim has two fatal defects. First, Brown has not alleged the s01i of

excessive force courts find to be a violation of the Eighth Amendment. Second, Brown has not

exhausted this claim.

        1. Failure to Allege Excessive Force

        "[W]henever prison officials stand accused of using excessive physical force in violation

of the [Eighth Amendment], the core judicial inquiry is ... whether force was applied in a good-

faith effort to maintain or restore discipline, or maliciously and sadistically to cause hatm."

Hudson v. McMillian, 503 U.S. 1, 6-7 (1992). "A plaintiff cannot prove an Eighth Amendment

violation without showing that force was employed 'maliciously and sadistically' for the purpose

of causing harm." Rodriguez v. County of Los Angeles, 891 F.3d 776, 796 (9th Cir. 2018).

       Brown alleges that Miller used excessive force in double locking Brown's handcuffs, but

argues that the technique of double locking was excessive, not that the application of the

handcuffs was forceful in any manner. Defendants explain that the double-lock technique is

Federal Bureau of Prisons (BOP) policy, that BOP practice and training is to use double-lock

restraints, and that the BOP form authorizing Brown's transport on the day in question required

BOP staff to use full restraints for the duration of Brown's trip to and from the hospital.



5   OPINION AND ORDER
       Additionally, Brown has not alleged that the handcuffs were applied "maliciously and

sadistically" or for the purpose of causing hmm. While I do not deny that harm may have been

caused, showing hmm with no allegations of intent fails to meet the required burden. The cases

Brown relies on in making his claim of excessive force all involve situations in which excessive

force was used in the application of handcuffs or steps leading to handcuffing, not the tightness

of the handcuffing itself. Brown did not allege intentional tightening or application of handcuffs

in the manner comis have found to be a violation of the Eighth Amendment.

       2. Administrative Exhaustion

       Brown has not fully exhausted his administrative remedies on this claim. The Prison

Litigation Reform Act (PLRA) requires prisoners to exhaust all available administrative

remedies on federal claims before bringing them in a lawsuit. See 42 U.S.C. § 1997e(a). Brown

first accused Miller of intentionally tightening the handcuffs in his Response to Defendants'

Motion to Dismiss. Brown has not raised this issue in any of the administrative complaints he

filed with the BOP. One administrative complaint was about the misdiagnosis of Brown's eye,

another was about Miller slipping and falling on Brown's wrists. Because Brown never made a

complaint about the alleged intentional tightening, he has not exhausted his administrative

remedies. Due to the failure to exhaust and the pleading failure, I grant Defendants' Motion to

Dismiss on Brown's second claim.

           B. Claim 3 -Miller's Deliberate Indifference in Not Adjusting or Removing

               Handcuffs

       To show deliberate indifference in violation of the Eighth Amendment, an inmate must

show (1) there was a risk of an "objectively, sufficiently serious hmm," and (2) the official was

subjectively aware and had a "sufficiently culpable state of mind" in denying access to proper



6 - OPINION AND ORDER
medical care. Clement v. Gomez, 298 F.3d 898, 904 (9th Cir. 2002) (quoting Wallis v. Baldwin,

70 F.3d 1074, 1076 (9th. Cir. 1995)). In the prison context, the Eighth Amendment's prohibition

on cruel and unusual punishment prevents government officials from acting with deliberate

indifference to a prisoner's health, safety, or serious medical needs. Hope v. Pelzer, 536 U.S.

730, 737-38 (2002); Estelle v. Gamble, 429 U.S. 97, 104 (1976). In some cases, it may be

important to balance the "competing tensions" between "the prisoners' need for medical

attention and the government's need to maintain order and discipline," in determining the prison

officials' subjective intent. Clement, 298 F.3d at 905 n.4.

       In Brown's Amended Complaint, he alleges that once his wrists began to hmi on the

drive back to FCI Sheridan, he repeatedly informed Miller of the pain he was in and Miller

ignored his pleas. According to the medial record of the injury, Miller took Brown to receive

medical attention upon returning to FCI Sheridan.

       Even viewing the facts alleged in the light most favorable to Brown, he has failed to

allege that Miller denied him access to medical care or that Miller had a culpable state of mind in

doing so. The facts as alleged indicate that Miller got Brown medical attention as quickly as

possible. Brown argues that handcuffing him was excessive and unnecessary because he was

tired, was complying with orders, and posed no safety risk, and not removing the handcuffs was

deliberate indifference. But Brown offers no support for his contention that Miller had the

authority to make this decision. Miller was following BOP protocol in the method in which he

restrained Brown. Because Brown has failed to show that Miller exhibited deliberate

indifference in not adjusting or removing the handcuffs, I grant Defendants' Motion to Dismiss

Brown's third claim as it pertains to not removing or adjusting Brown's handcuffs.

              C. Claim 3 -Miller's Deliberate Indifference in Ignoring a Hazardous Condition



7 - OPINION AND ORDER
       In the Eighth Amendment context, an official may be liable for denying an inmate

humane conditions of confinement only if "the official knows of and disregards an excessive risk

to inmate health or safety." Farmer v. Brennan, 511 U.S. 825, 837 (1994); see also Frost v.

Agnos, 152 F.3d 1124, 1128-29 (9th Cir. 1998).

       Brown's claim fails to meet the pleading requirements for two reasons. First, walking

across wet grass is not an excessive risk to inmate health or safety. No official should reasonably

expect that walking across wet grass could result in serious hmm to an inmate.

       Second, Brown was not injured by the hazard he has complained of in his pleading.

Brown alleges that Miller knew of and disregarded the serious danger posed by the wet grass.

Brown argues that the wet grass was an excessive risk because he had limited mobility as he was

shackled and in sandals. Brown's argument about any danger due to his limited mobility is

ilTelevant, however, as Brown was not injured by falling. Brown was instead injured by Miller

falling as Miller entered the van. Finally, Brown has not alleged that Miller's fall was anything

more than an accident. Miller slipped, accidentally, fell on Brown, and injured Brown's wrist.

       Brown has failed to meet the pleading standards for his argument as alleged. Walking

across wet grass does not constitute a substantial risk of serious harm and falling is simply an

accident. Therefore, I find that Brown has not stated a claim upon which relief can be granted,

and I grant Defendants' Motion to Dismiss Brown's third claim as it pe1iains to walking across

wet grass.

       III.    Claims 4, 5, & 6- Claims Against the United States

       Defendants move for dismissal on all claims against the United States because Brown did

not file his Complaint within the statutorily required period. The Federal Tmi Claims Act




8 - OPINION AND ORDER
(FTCA) requires a claimant to initiate any tort claim against the United States within six months

ofreceiving notice of final denial of an administrative agency claim. 28 U.S.C.A. § 2401(b).

       Brown filed two administrative claims with the Bureau of Prisons (BOP), one for injury

to his wrists causde by Miller's fall, and one for damage to his eye due to Pond's misdiagnosis.

The claim for Brown's wrist injury was denied on May 18, 2016, and the claim for Brown's eye

was denied on January 5, 2017. Brown filed his Complaint with this Court on September 11,

2017-fifteen months after the denial of his first claim and eight months after the denial of his

second claim. Both claims therefore fall outside of the six-month period required by the FTCA.

       Brown believes that he filed more claims than are cmTently available on the record.

Because I find that Brown's cu11'ent complaints against the United States are time ba11'ed, I

GRANT Defendants' Motion to Dismiss as to the claims against the United States, but do so

without prejudice to allow Brown leave to replead. Brown may file an amended complaint

within thirty days of this Order.

                                         CONCLUSION

       For the aforementioned reasons, I GRANT Defendant's Motion to Dismiss [32].

Plaintiff's claims against Defendants Pond and Miller are dismissed with prejudice, and

Plaintiff's claims against the United States are dismissed without prejudice.



       IT IS SO ORDERED.

       DATED this    il day of March, 2019.



9 - OPINION AND ORDER
